Citation Nr: 0930875	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  08-10 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.



REPRESENTATION

Appellant represented by:	Lisa A. Lee, attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The Veteran had active service from February 1979 to November 
1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Subsequent to the issuance of the statement of case in 
February 2008, the Veteran submitted additional items of 
relevant evidence.  The evidence consists of private 
treatment records pertaining to both PTSD and carpal tunnel 
syndrome.  

This additional evidence was not accompanied by a waiver of 
the right to have that evidence reviewed in the first 
instance by the RO.  The RO wrote to the Veteran and asked 
whether he wished to waive his right to have the additional 
evidence considered by the RO, but he did not reply.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the additional 
evidence which has been added to the 
claims file and determine whether the 
benefits sought on appeal may now be 
granted.  

2.  If any of the benefits sought on 
appeal remain denied, the Veteran and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




